Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	An apparatus comprising: at least one processing platform comprising a plurality of processing devices; said at least one processing platform being configured: [Additional elements that do not amount to more than the judicial exception, i.e., apparatus, device.]
	to receive a notification of an issue with at least one component of a plurality of components in a computing environment; [Additional elements that do not amount to more than the judicial exception, i.e., component, computing environment. Also, abstract idea of collecting data. Mental Process. A human-mind can receive a notification of an issue with a component, e.g., receive paper document listing issues.]
	to determine, using one or more machine learning algorithms, one or more components of the plurality of components impacted by the issue with the at least one component; and [Additional elements that do not amount to more than the judicial exception, i.e., component, machine learning algorithm. Also, abstract idea of analyzing data. Mental Process. A human-mind can determine components impacted by an issue, e.g., receive paper document listing issues and determine impacted components.]
	to collect operational data for the at least one component and the one or more impacted components. [Additional elements that do not amount to more than the judicial exception, i.e., component. Also, abstract idea of collecting data. Mental Process. A human-mind can collect data for a component impacted, e.g., write data on paper with pen.]
	Subject Matter Eligibility Test (MPEP 2106 35 U.S.C. 101 Analysis):
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “an apparatus comprising: at least one processing platform comprising a plurality of processing devices…” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and displaying data (i.e., receive, determine, collect). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., apparatus, processing device, component, computer. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., apparatus, processing device, component, computer.
	Claim 2 recites the following:
	The apparatus of claim 1 wherein said at least one processing platform is configured to perform the determining and the collecting as a real-time response to the receiving of the notification of the issue with the at least one component. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., apparatus, processing device, component, computer.
	Claim 3 recites the following:
	The apparatus of claim 1 wherein, in determining the one or more impacted components, said at least one processing platform is configured: to compute physical distances of respective ones of the plurality of components from the at least one component; and to determine whether the respective ones of the plurality of components are impacted by the issue with the at least one component based at least in part on their computed physical distances. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., apparatus, processing device, component, computer.
	Claim 4 recites the following:
	The apparatus of claim 1 wherein, in determining the one or more impacted components, said at least one processing platform is configured: to predict failure dates of respective ones of the plurality of components based at least in part on manufacture dates of the respective ones of the plurality of components; and to determine whether the respective ones of the plurality of components are impacted by the issue with the at least one component based at least in part on their predicted failure dates. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., apparatus, processing device, component, computer.
	Claim 5 recites the following:
	The apparatus of claim 1 wherein, in determining the one or more impacted components, said at least one processing platform is configured: to compute mean times between failure of respective ones of the plurality of components; and to determine whether the respective ones of the plurality of components are impacted by the issue with the at least one component based at least in part on their computed mean times between failure. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., apparatus, processing device, component, computer.
	Claim 6 recites the following:
	The apparatus of claim 1 wherein, in determining the one or more impacted components, said at least one processing platform is configured: to calculate heat resistance values of respective ones of the plurality of components; and to determine whether the respective ones of the plurality of components are impacted by the issue with the at least one component based at least in part on their calculated heat resistance values. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., apparatus, processing device, component, computer.
	Claim 7 recites the following:
	The apparatus of claim 1 wherein the one or more machine learning algorithms comprises a k-Nearest Neighbor (KNN) algorithm. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., apparatus, processing device, component, computer.
	Claim 8 recites the following:
	The apparatus of claim 7 wherein, in determining the one or more impacted components, said at least one processing platform is configured to analyze one or more parameters with the KNN algorithm, and wherein the one or more parameters comprise at least one of physical distances of respective ones of the plurality of components from the at least one component, failure dates of the respective ones of the plurality of components, mean times between failure of the respective ones of the plurality of components, and heat resistance values of the respective ones of the plurality of components. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., apparatus, processing device, component, computer.

	Claim 9 recites the following:
	The apparatus of claim 1 wherein said at least one processing platform is further configured to determine, using the one or more machine learning algorithms, an impact hierarchy of the one or more impacted components, wherein the impact hierarchy arranges the one or more impacted components in a descending order of impact by the issue with the at least one component. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., apparatus, processing device, component, computer.
	Claim 10 recites the following:
	The apparatus of claim 9 wherein the operational data is collected starting from the at least one component and from the one or more impacted components in an order corresponding to the impact hierarchy. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., apparatus, processing device, component, computer.
	Claim 11 recites the following:
	The apparatus of claim 1 wherein the operational data comprises at least one of states of the at least one component and the one or more impacted components, and operational logs of the at least one component and the one or more impacted components. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., apparatus, processing device, component, computer.
	Claim 12 recites the following:
	The apparatus of claim 11 wherein said at least one processing platform is configured to collect the operational data for the at least one component and the one or more impacted components at a time of generation of the notification. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., apparatus, processing device, component, computer.
	Claim 13 recites the following:
	The apparatus of claim 1 wherein said at least one processing platform is further configured to upload the collected operational data to a cloud storage platform. [Abstract idea of collecting, analyzing, manipulating and reporting data. Mental process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The apparatus merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., apparatus, processing device, component, computer.
	Claims 14-15 and 16-17 are rejected based on similar reasons given to claims 1-2 and 9-10, respectively.
	Claims 18 and 19-20 are rejected based on similar reasons given to claims 1 and 9-10, respectively.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 11-15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poola et al. US 2021/0248024 (hereinafter “Poola”).
	Regarding claim 1, Poola teaches: An apparatus comprising: at least one processing platform comprising a plurality of processing devices; said at least one processing platform being configured: [FIGs. 1-2]
	to receive a notification of an issue with at least one component of a plurality of components in a computing environment; [FIG. 4 and 0059: “At Event 810, AI and ML techniques are implemented to analyze, on a continuous basis, the performance of a plurality of data applications. As a result of analyzing the performance of the database applications, at Event 820, a determination is made that a performance issue/bottleneck exists with one or more of the database applications.”]
	to determine, using one or more machine learning algorithms, one or more components of the plurality of components impacted by the issue with the at least one component; and [FIG. 4 and 0060: “In response to determining the performance issue, at Event 830, AI and ML techniques are implemented to analyze, on a continuous basis, the database(s) associated with the database application(s) experiencing performance issues. The databases are analyzed to determine one or more root causes for the performance issue.”]
	to collect operational data for the at least one component and the one or more impacted components. [FIG. 4 and 0060: “In response to determining the performance issue, at Event 830, AI and ML techniques are implemented to analyze, on a continuous basis, the database(s) associated with the database application(s) experiencing performance issues. The databases are analyzed to determine one or more root causes for the performance issue.” (Emphasis added)]
	Regarding claim 2: The apparatus of claim 1 wherein said at least one processing platform is configured to perform the determining and the collecting as a real-time response to the receiving of the notification of the issue with the at least one component. [FIG. 4 and 0060: “In response to determining the performance issue, at Event 830, AI and ML techniques are implemented to analyze, on a continuous basis, the database(s) associated with the database application(s) experiencing performance issues. The databases are analyzed to determine one or more root causes for the performance issue.”]
	Regarding claim 11: The apparatus of claim 1 wherein the operational data comprises at least one of states of the at least one component and the one or more impacted components, and operational logs of the at least one component and the one or more impacted components. [FIG. 4 and 0060: “The databases are analyzed to determine one or more root causes for the performance issue. As previously discussed, the root causes may include, but are not limited to, columns/rows approaching maximum length, unused objects, invalid data, formatting issues, memory limitations, key columns not specified, lack of indexes, table statistics not updated and the like.”]
	Regarding claim 12: The apparatus of claim 11 wherein said at least one processing platform is configured to collect the operational data for the at least one component and the one or more impacted components at a time of generation of the notification. [FIG. 4 and 0060: “In response to determining the performance issue, at Event 830, AI and ML techniques are implemented to analyze, on a continuous basis, the database(s) associated with the database application(s) experiencing performance issues… the root causes may include, but are not limited to, columns/rows approaching maximum length, unused objects, invalid data, formatting issues, memory limitations, key columns not specified, lack of indexes, table statistics not updated and the like.”]
	Regarding claim 13: The apparatus of claim 1 wherein said at least one processing platform is further configured to upload the collected operational data to a cloud storage platform. [FIG. 2 and 0043: “Moreover, memory 402 and the like may comprise cloud storage, such as provided by a cloud storage service and/or a cloud connection service.”]
	Claims 14-15 are rejected based on the same citations and rationale given to claims 1-2
	Claim 18 is rejected based on the same citations and rationale given to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poola in view of Examiner’s Official Notice.
	Regarding claim 3, Poola teaches the apparatus of claim 1. However, Poola does not expressively disclose, “compute physical distances of respective ones of the plurality of components from the at least one component; and to determine whether the respective ones of the plurality of components are impacted by the issue with the at least one component based at least in part on their computed physical distances.” 
	Examiner’s Official Notice teaches: wherein, in determining the one or more impacted components, said at least one processing platform is configured: to compute physical distances of respective ones of the plurality of components from the at least one component; and to determine whether the respective ones of the plurality of components are impacted by the issue with the at least one component based at least in part on their computed physical distances. [Examiner takes Official notice that determining impacted components by computing physical distances of respective component from another component – is an obvious variation of the prior arts and is routinely performed in root cause analysis.]
	Regarding claim 4, Poola teaches the apparatus of claim 1. However, Poola does not expressively disclose, “predict failure dates of respective ones of the plurality of components based at least in part on manufacture dates of the respective ones of the plurality of components; and to determine whether the respective ones of the plurality of components are impacted by the issue with the at least one component based at least in part on their predicted failure dates.” 
	Examiner’s Official Notice teaches: wherein, in determining the one or more impacted components, said at least one processing platform is configured: to predict failure dates of respective ones of the plurality of components based at least in part on manufacture dates of the respective ones of the plurality of components; and to determine whether the respective ones of the plurality of components are impacted by the issue with the at least one component based at least in part on their predicted failure dates. [Examiner takes Official notice that determining impacted components by predicting failure dates of respective components based in part on manufacture dates– is an obvious variation of the prior arts and is routinely performed in root cause analysis.]
	Regarding claim 5, Poola teaches the apparatus of claim 1. However, Poola does not expressively disclose, “compute mean times between failure of respective ones of the plurality of components; and to determine whether the respective ones of the plurality of components are impacted by the issue with the at least one component based at least in part on their computed mean times between failure.” 
	Examiner’s Official Notice teaches: wherein, in determining the one or more impacted components, said at least one processing platform is configured: to compute mean times between failure of respective ones of the plurality of components; and to determine whether the respective ones of the plurality of components are impacted by the issue with the at least one component based at least in part on their computed mean times between failure. [Examiner takes Official notice that determining impacted components by computing mean times between failures of components– is an obvious variation of the prior arts and is routinely performed in root cause analysis.]
	Regarding claim 6, Poola teaches the apparatus of claim 1. However, Poola does not expressively disclose, “calculate heat resistance values of respective ones of the plurality of components; and to determine whether the respective ones of the plurality of components are impacted by the issue with the at least one component based at least in part on their calculated heat resistance values.” 
	Examiner’s Official Notice teaches: wherein, in determining the one or more impacted components, said at least one processing platform is configured: to calculate heat resistance values of respective ones of the plurality of components; and to determine whether the respective ones of the plurality of components are impacted by the issue with the at least one component based at least in part on their calculated heat resistance values. [Examiner takes Official notice that determining impacted components by calculating heat resistance values of components– is an obvious variation of the prior arts and is routinely performed in root cause analysis.]
	Regarding claim 7, Poola teaches the apparatus of claim 1. However, Poola does not expressively disclose, “a k-Nearest Neighbor (KNN) algorithm.” 
	Examiner’s Official Notice teaches: wherein the one or more machine learning algorithms comprises a k-Nearest Neighbor (KNN) algorithm. [Examiner takes Official notice that KNN algorithm used for machine learning– is an obvious variation of the prior arts and is routinely performed in root cause analysis.]
	Regarding claim 8, Poola does not expressively disclose, “analyze one or more parameters with the KNN algorithm.” 
	Examiner’s Official Notice teaches: The apparatus of claim 7 wherein, in determining the one or more impacted components, said at least one processing platform is configured to analyze one or more parameters with the KNN algorithm, and wherein the one or more parameters comprise at least one of physical distances of respective ones of the plurality of components from the at least one component, failure dates of the respective ones of the plurality of components, mean times between failure of the respective ones of the plurality of components, and heat resistance values of the respective ones of the plurality of components. [Examiner takes Official notice that KNN algorithm used for machine learning– is an obvious variation of the prior arts and is routinely performed in root cause analysis.]
	Regarding claim 9, Poola teaches the apparatus of claim 1. However, Poola does not expressively disclose, “an impact hierarchy of the one or more impacted components, wherein the impact hierarchy arranges the one or more impacted components in a descending order of impact by the issue with the at least one component.”
	Examiner’s Official Notice teaches: wherein said at least one processing platform is further configured to determine, using the one or more machine learning algorithms, an impact hierarchy of the one or more impacted components, wherein the impact hierarchy arranges the one or more impacted components in a descending order of impact by the issue with the at least one component. [Examiner takes Official notice that rank ordering issues by impact using machine learning algorithms– is an obvious variation of the prior arts and is routinely performed in root cause analysis.]
	Claim 16 is rejected based on the same citations and rationale given to claim 9.
	Claim 19 is rejected based on the same citations and rationale given to claim 9.
Examiner’s Comments
No prior art rejections were given to claims 10, 17, and 20. The prior arts do not teach nor suggest claim 10 limitations, recited in part, “the apparatus of claim 9 wherein the operational data is collected starting from the at least one component and from the one or more impacted components in an order corresponding to the impact hierarchy.” Claims 17 and 20 recite similarly to claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113